Order filed, October 2, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00440-CR
                                 ____________

                    ROBERT LOUIS MCNEAL, Appellant

                                            V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 17-CR-2938


                                     ORDER

      The reporter’s record in this case was due September 6, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Jennifer Hall, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM